DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In Examiner’s opinion in regards to claim 1, Sekizawa et al (US 20180370301 A1) teaches a tire pressure sensor structure (Paragraph 0070) comprising a housing (21, i.e. sensor retaining member) with an opening (21b, i.e. retaining portion) which having a receiving portion located on the inner surface of the housing (21) and a tire pressure sensor (22c) placed into the receiving portion (Paragraphs 0027-0029; Figure 3).  

In Examiner’s opinion in regards to claim 1, Sekizawa et al (US 20180370301 A1) teaches a tire pressure sensor structure (Paragraph 0070) comprising a housing (21, i.e. sensor retaining member) with an opening (21b, i.e. retaining portion) which having a receiving portion located on the inner surface of the housing (21) and a tire pressure sensor (22c) placed into the receiving portion (Paragraphs 0027-0029; Figure 3).  
However, Sekizawa et al does not teach the tire pressure sensor forming method further comprising the method of providing a valve connector with a base and a connecting port wherein the connecting port protrudes from the base to connect a valve of a tire; fixing the base with the assembly portion thereby limiting the tire pressure sensor; and forming a molding body on the surface of the base by insert molding thus the molding body being adjacent to the connecting port and closing the opening in combination with the remaining limitations of independent claim 9.  The remaining claims 10-16 are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al (US 20190263199 A1) – TIRE PRESSURE DETECTOR WITH PROTECTION SHELL
Yamaguchi et al (US 20100148950 A1) - TIRE INTERNAL PRESSURE ALARM DEVICE
Murray et al (US 20100018302 A1) - METHOD AND APPARATUS FOR OVERMOLDING A TIRE PRESSURE MONITOR SENSOR
Morita et al (US 20070220963 A1) – TIRE CONDITION MONITOR DEVICE 
Okubo et al (US 20060125612 A1) – VALVE DEVICE
Arai et al (US 20160001615 A1) - PRESSURE DETECTOR AND METHOD OF ASSEMBLING THE SAME
Saito et al (US 20190184773 A1) – TIRE-MOUNTED SENSOR
This application is in condition for allowance except for the following formal matters: 
The objection to the drawings as detailed in Page 2.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.L.J/           Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856